ATTORNEYS FOR APPELLANT     ATTORNEYS FOR APPELLANT           ATTORNEY FOR APPELLEE
CAMOPLAST CROCKER, LLC      SEATS, INC.                       Daniel S. Chamberlain
Bruce P. Clark              Joshua B. Fleming                 Indianapolis, Indiana
Jennifer E. Davis           Lucy R. Dollens
Court L. Farrell            Timothy L. Karns                  ATTORNEY FOR AMICUS
Bradley P. Clark            Indianapolis, Indiana             CURIAE INDIANA TRIAL
St. John, Indiana                                             LAWYERS ASSOCIATION
                            ATTORNEYS FOR INTERESTED          Joseph N. Williams
ATTORNEYS FOR APPELLANT     PARTY MAGIC CIRCLE                Indianapolis, Indiana
THE KELCH CORPORATION       CORPORATION D/B/A
Ryan L. Leitch              DIXIE CHOPPER
Zachary T. Lee              Stephen J. Peters
Indianapolis, Indiana       Timothy J. Hulett
                            Indianapolis, Indiana
______________________________________________________________________________


                             In the
                     Indiana Supreme Court
                          _________________________________            Jul 21 2014, 11:34 am


                                 No. 29S02-1407-CT-476

CAMOPLAST CROCKER, LLC,
THE KELCH CORPORATION, AND
SEATS, INC.,
                                                       Appellants (Defendants below),

                                         v.

KRIS SCHOOLCRAFT, AS PERSONAL REPRESENTATIVE
OF THE WRONGFUL DEATH ESTATE OF RICKIE D.
SCHOOLCRAFT, DECEASED,
                                                       Appellee (Plaintiff below),

MAGIC CIRCLE CORPORATION D/B/A
DIXIE CHOPPER,
                                                    Interested Party (Defendant below).
                          _________________________________

          Appeal from the Hamilton Superior Court, No. 29D03-1201-CT-000446
                        The Honorable William J. Hughes, Judge
                        _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 29A02-1303-CT-273
                           _________________________________
                                         July 21, 2014


Per Curiam.



        The plaintiff sued the original defendant, Magic Circle Corporation d/b/a Dixie Chopper,
for wrongful death. Later, on the last day before the applicable two-year limitation period
expired, the plaintiff moved to amend the complaint to add new defendants and tendered an
amended complaint and summonses for the new defendants. Eleven days later, the trial court
granted the plaintiff’s motion to amend. The new defendants then moved to dismiss or for
judgment on the pleadings and argued the amendment was too late, outside the limitation period.
The trial court denied the new defendants’ motions and certified its ruling for discretionary
interlocutory appeal.


        The Court of Appeals affirmed in an opinion authored by Judge May and reported as
Magic Circle Corp. v. Schoolcraft, 4 N.E.3d 768 (Ind. Ct. App. 2014). The Court of Appeals
held the amendment was timely, deciding not to follow A.J.’s Automotive Sales, Inc. v. Freet,
725 N.E.2d 955, 964-66 (Ind. Ct. App. 2000), reh’g denied, trans. denied, which reached a
different result under similar facts.


        We agree with Judge May’s analysis and the result reached by the Court of Appeals in
the present appeal. Accordingly, we grant transfer, expressly adopt and incorporate by reference
pursuant to Indiana Appellate Rule 58(A)(1) the Court of Appeals opinion in this case, and
affirm the trial court.




Dickson, C.J., and Rucker, David, Massa, and Rush, JJ., concur.




                                               2